DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Pub. No. US 2001/0002145).
As to claim 1, Lee discloses a display device 700 (fig. 1), comprising: 
a display panel 710 (fig. 5) having an outer surface and a first end, wherein the display panel comprises:  
5a first substrate (see fig. 5 below, arrow 1); 
a second substrate (see fig 5 below, arrow 2) stacked on the first substrate, the outer surface formed on a surface of the second substrate facing away from the first substrate, wherein the first substrate having a protruding portion (see fig. 5 below, arrow 3) extending beyond the second substrate at the first end of the display panel, and the protruding portion has a protruding surface facing a 10virtual plane formed by extending the outer surface; and 
a flexible connecting unit 718 connected to the protruding surface; 

15a spacing plate 500 having a first portion extending into the gap to be located between the flexible connecting unit and the extension plate.
[AltContent: textbox (3)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2)][AltContent: textbox (1)][AltContent: arrow]
    PNG
    media_image1.png
    368
    428
    media_image1.png
    Greyscale

As to claim 2, Lee discloses that an extending direction of the extension plate away from the outer surface and an extending direction of the first portion of the spacing plate toward the gap are substantially parallel (fig. 5).
As to claim 3, Lee discloses a frame body 730 disposed corresponding to the first end of the display panel, wherein a spacing is formed between the extension plate and the frame body; the spacing plate at least partially overlaps with the spacing on a projection plane parallel to the virtual plane (fig. 5).
As to claim 5, Lee discloses that the spacing plate has a second portion connected to the first portion, the second portion is bent relative to the first portion, the second portion is connected to the frame body, and the second portion extends away from the extension plate (fig. 5).
As to claim 6, Lee discloses that the flexible connecting unit has a connection part (top part of 718) and a bending part, the connection part is connected to the protruding surface of the first substrate, the bending part is connected to the connection part and extends away from the extension plate, and the second portion is located between the bending part of 5the flexible connection unit and the frame body (fig. 5).
As to claim 7, Lee discloses that a surface area of the second portion of the spacing plate is larger than a surface area of the first portion (fig. 5 shows the first portion, i.e. the top portion of 500 in the uneven portion 510, being smaller than the second portion, i.e. the portion after the bend).  
As to claim 11, Lee discloses a display device 700 (fig. 1), comprising: 
a display panel 710 having an outer surface and a first end; 
an extension plate 740a partially stacked on a part of the outer surface near the first end, the extension plate having an extension part protruding outside the outer surface (fig. 5); and  
20a frame body 730 disposed corresponding to the first end; 
wherein at least a portion of the extension part is bent toward a direction opposite to a facing direction of the outer surface to form a bending section (fig. 5); 
the bending section extends toward the frame body (fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No. US 2001/0002145).
As to claim 4, Lee does not disclose that the spacing plate has a hardness smaller than a 25hardness of the frame body.
Lee discloses that the spacing plate 500 is a fixing film.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spacing plate have a hardness smaller than a hardness of the frame body since it was known in the art to use a hard material for the frame body in order to protect the components of the display.
As to claim 9, Lee does not disclose that the extension plate has a hardness greater than a hardness of the spacing plate.
Lee discloses that the extension plate is a chassis and the spacing plate is a fixing film.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the extension plate have a hardness greater than a hardness of the spacing plate since it was known in the art to have the chassis be formed of a hard material in order to provide protection to the interior components.


Allowable Subject Matter
Claims 19-23 allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 19, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a frame body disposed corresponding to the first end, the frame body having an inner wall, wherein a clearance formed between an end of the extension part and the frame body; and a buffer material disposed between the inner wall and the first end, Page 17 of 19wherein on a virtual plane formed by extending the outer surface, the buffer material has a first projection area and the clearance has a second projection area; the first projection area at least partially overlaps the second projection area.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Claims 8, 10, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 3, a combination of limitations that discloses wherein the extension plate is flushed with a top of the frame body.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 9, a combination of limitations that discloses wherein the display panel comprises a polarizing film attached to the outer surface; the extension plate extends along a side of the polarizing film, wherein the hardness of the spacing plate is greater than a hardness of the 15polarizing film.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 11, a combination of limitations that discloses wherein the frame body has an inner wall facing 25toward the first end, an inner recess is formed on the inner wall, the inner recess extends along the first end, and the bending section extends toward the inner recess.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 11, a combination of limitations that discloses wherein an angle is included between the bending section and a non-bending portion of the extension part, and the angle is between 120 degrees and 150 degrees.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 11, a combination of limitations that discloses wherein a vertical projection of an edge of the first 5end on the extension plate falls on a non-bending portion of the extension part.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 11, a combination of limitations that discloses wherein a non-bending portion of the extension part is flushed with the frame body.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 11, a combination of limitations that discloses wherein the display panel comprises: a first substrate;  10a second substrate stacked on the first substrate, the outer surface formed on a surface of the second substrate facing away from the first substrate, wherein the first substrate has a protruding portion extending beyond the second substrate at the first end of the display panel, and the protruding portion has a protruding surface facing a virtual plane formed by extending the outer surface; and  15a flexible connection unit having a connection part connected to the protruding surface, the connection part located between the protruding surface and the extension part of the extension plate.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 11, a combination of limitations that discloses wherein the display panel comprises a polarizing film attached to the outer surface; the extension plate extends along a side of the 20polarizing film, wherein the extension plate has a hardness greater than a hardness of the polarizing film.  None of the reference art of record discloses or renders obvious such a combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMOL H PATEL/            Examiner, Art Unit 2847                                                                                                                                                                                            
/TIMOTHY J THOMPSON/            Supervisory Patent Examiner, Art Unit 2847